Case 4:21-cv-01031-JST Document 1-4 Filed 02/09/21 Page 1of 4 (Y Of 48)
Case: 21-1018, Document: 6-5, Filed: 02/09/2021 Page 1 of 4

FILED

UNITED STATES BANKRUPTCY APPELLATE PANEL —-Y\N 29.2021

SUSAN M. SPRAUL, CLERK
U.S. BKCY. APP. PANEL

OF THE NINTH CIRCUIT OF THE NINTH CIRCUIT

 

In re: VIKRAM SRINIVASAN

Debtor
ee BAP No. NC-21-1018
VIKRAM SRINIVASAN Bankr. No. 20-51735
Appellant Chapter 11
V.
WEDGEWOOD, LLC, solely as January 29, 2021

administrator of the civic holdings III trust;
civic real estate holdings II, LLC

Appellee

 

BRIEFING ORDER
(Prompt Action Required)

_ Unless otherwise ordered by this court, the parties to this appeal shall timely complete all of
the briefing deadlines set forth below. Failure of the parties to comply with these deadlines
may result in dismissal of this appeal or in the imposition of other sanctions. These deadlines
control and supersede any briefing deadlines set forth in the Federal Rules of Bankruptcy
Procedure ("FRBP").

Last day for appellant(s) to file opening brief and appendix: MARCH 15, 2021.

Last day for appellee(s) to file responsive brief and appendix: Twenty-one days after
service of appellant's opening brief.

Last day for appellant(s) to file optional reply brief: Fourteen days after service of
appellee's reply brief.

Requirements for filing a brief, an appendix (excerpts of the record), and required certificates
are set forth in FRBP 8014, 8015 and 8018, and Ninth Circuit BAP Rules 8018(a)-1,
8018(b)-1, and 8015(a)-1. See also 9th Cir. BAP Rule 8009-1 (describing requirements for the
inclusion of transcripts in the excerpts of the record).

 
Case 4:21-cv-01031-JST Document 1-4 Filed 02/09/21 Page 2 of 4 (1U of 48)
Case: 21-1018, Document: 6-5, Filed: 02/09/2021 Page 2 of 4

Briefs in this case shall not exceed the following page limits:

Appellant(s)’ opening brief shall not exceed 30 pages.

Appellee(s)' opening brief shall not exceed 30 pages.

Appellant(s)' optional reply brief shall not exceed 15 pages.
The page limits set forth herein supersede those set forth in Ninth Circuit BAP Rule
8015(a)-2. Parties may also choose to comply with the type-volume limitations set forth in
FRBP 8015(a)(7).

Attorneys must file briefs and excerpts of record electronically via ECF. See the Order
Regarding Electronic Filing in BAP Cases available on the BAP website
www.bap9.uscourts.gov. Colored covers and additional copies are not required for
electronically filed briefs and excerpts of record.

Parties not required to file electronically need only file an original brief and appendix
(excerpts of record). This supersedes the requirements for additional copies in BAP Rule
8018(a)-1 and 8018(b)-1.

The parties generally should expect that oral argument will occur shortly after briefing is
completed. Please refer to the attached materials regarding advance consideration of issues
concerning oral argument.

FAILURE OF APPELLANT TO TIMELY PROVIDE AN ADEQUATE OPENING
BRIEF AND ADEQUATE EXCERPTS OF THE RECORD IN COMPLIANCE WITH
THE GOVERNING RULES MAY RESULT IN DISMISSAL OF THE APPEAL, OR IN
SUMMARY AFFIRMANCE OF THE RULING ON APPEAL. See Morrissey v.
Stuteville (In re Morrissey), 349 F.3d 1187 (9th Cir. 2003).

FOR THE PANEL,

Susan M Spraul
Clerk of Court

SUMMARY OF REQUIREMENTS FOR BRIEFS AND EXCERPTS OF THE
RECORD

This Summary is intended to help the parties file their briefs and appendix in the proper
format, but it is not a substitute for reading and complying with all of the procedural rules
listed in the Briefing Order, which rules govern the format and content of each brief and
appendix. Briefs that do not comply with national and local rules may not be accepted for
filing. Your attention is particularly called to the following requirements:

LENGTH -- Thirty pages for the opening briefs of appellant and appellee. Fifteen pages for
appellant's reply brief, if any. Parties may also choose to comply with the type-volume
limitations set forth in FRBP 8015(a)(7).
Case 4:21-cv-01031-JST Document 1-4 Filed 02/09/21 Page 3 of 4 (117 of 48)
Case: 21-1018, Document: 6-5, Filed: 02/09/2021 Page 3 of 4

NUMBER -- For non-electronic filers: a signed original brief and one excerpt of record; for
electronic filers: no paper copies of the brief or excerpts of the record.

APPENDIX (Excerpts of The Record) -- The parties are required to include copies of all
relevant documents from the bankruptcy court record, including transcripts, in their excerpts.

FORMAT OF APPENDIX -- A paper appendix must comply with the requirements of 9th Cir. —
BAP Rule 8018 (b) - 1. FAILURE TO TAB ALL DOCUMENTS IN THE APPENDIX, TO
CONTINUOUSLY PAGINATE THE ENTIRE APPENDIX, AND TO PROVIDE A TABLE
OF CONTENTS IN THE FORM SPECIFIED IN THE ABOVE-REFERENCED RULE

MIGHT SEVERELY HAMPER THE PANEL'S REVIEW OF THE ISSUES ON APPEAL.

An electronic appendix must comply with Rule 3 of the Order Regarding Electronic Filing in
BAP Cases available on the BAP website www.bap9.uscourts. gov.

CERTIFICATES -- Both appellant's and appellee's opening brief must contain a Certificate of
Interested Parties. Appellants brief must also contain a Certificate of Related Cases.

CALCULATION OF TIME -- Paper briefs are deemed filed on the day of mailing. FRBP
8011(a)(2). Electronic briefs are deemed filed when the filing is successfully completed. See
Rule 7 of the Administrative Order Regarding Electronic Filing in BAP Cases.

ADVANCE CONSIDERATION OF ISSUES CONCERNING ORAL ARGUMENT

While the parties are briefing, the BAP is considering where and when to set oral argument.
Because the BAP seeks to set argument as soon as practical after briefing is completed, any
stipulations, motions or notices concerning oral argument should be filed at the earliest
possible time, generally with a party's first brief. While appeals typically are set for hearing in
the bankruptcy district from which the appeal arose whenever feasible, the parties may file a
stipulation or motion requesting an alternative hearing location or a hearing by telephone or
video conference. The parties also may file a stipulation or motion to submit their appeal on
the briefs and record, thereby waiving oral argument.

All parties should carefully review the dates on the BAP's annual hearing calendar located on
the BAP's website: http://www.bap9.uscourts.gov. This calendar contains dates that the BAP
judges have set aside for argument, and it is likely that your appeal will be set for hearing on
one of these dates. If a party knows or suspects that he or she will be unavailable on one of
these dates, he or she should file as soon as possible a notice of unavailability, stating the
dates on which he or she is unavailable. Once a case has been scheduled for argument,
continuances and requests to change time or place are rarely granted.
Case 4:21-cv-01031-JST Document 1-4 Filed 02/09/21 Page 4 of 4 (12 of 43)
Case: 21-1018, Document: 6-5, Filed: 02/09/2021 Page 4 of 4

CERTIFICATE OF MAILING

The undersigned, deputy Clerk of the U.S. Bankruptcy Appellate Panel of the Ninth Circuit,
hereby certifies that a copy of the document to which this certificate is attached was
transmitted this date to all parties of record to this appeal, to the United States Trustee and to
the Clerk of the Bankruptcy Court.

By: Cecil Lizandro Silva, Deputy Clerk
Date: January 29, 2021
